Citation Nr: 0800395	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-24 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1991 to May 1991, May 1998 to December 1998 and from 
February 2003 to June 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in December 2005, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  

In September 2007, the veteran appeared at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing has been associated with the record. 

In July 2005, the veteran in a letter to his representative 
requested that general anxiety disorder be added to his 
claim.  It is unclear whether the veteran is raising a 
service connection claim for a generalized anxiety disorder 
and the Board hereby refers this matter to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows the veteran is in receipt of the Global War 
on Terrorism Expeditionary Medal.  Guidelines in the M-21 
Manual provide that such an award may be for either combat or 
non-combat service and documentation justifying the award 
should be requested.  The Board notes that in July 2006, the 
National Personnel Records Center (NPRC) indicated that the 
veteran's personnel records were unavailable.  In a case in 
which a claimant's service records are unavailable through no 
fault of his own, there is a heightened obligation for VA to 
assist the veteran in the development of his claim.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  Furthermore, given the 
veteran's recent discharge, it is conceivable that the 
veteran's personnel records could have been sent to NPRC 
since July 2006.  Thus the RO should obtain the veteran's 
personnel records from the NPRC in an attempt to justify 
whether his Global War on Terrorism Expeditionary Medal was 
for combat service.  

During his Board hearing in September 2007, the veteran 
testified that there were outstanding treatment records from 
2005 and 2006 at the VA medical facility in Walla Walla, 
Washington and that he was beginning treatment at the VA 
medical facility in Portland, Oregon.  Thus, the veteran's 
outstanding VA medical records should be obtained and 
associated with the claims folder.  

Lastly, the VA medical evidence of record shows that the 
veteran was provided a diagnosis of subclinical PTSD in June 
2005, while his VA examination of June 2007 determined that 
he did not meet the criteria for a PTSD diagnosis.  Given 
these inconsistencies, the veteran should be afforded another 
VA examination to determine whether a PTSD diagnosis is 
warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the NPRC and 
attempt to obtain the veteran's personnel 
records.  If the records are obtained, the 
RO should determine whether the veteran 
had combat service, including based on his 
Global War on Terrorism Expeditionary 
Medal.

2.  The RO should obtain the veteran's 
treatment records from 2005 to the present 
from the VA medical facilities in Walla 
Walla, WA and Portland, OR.  

3.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
folder, together with any newly obtained 
evidence, should be made available to the 
examiner.  The examiner should indicate 
whether the diagnostic criteria to support 
a diagnosis of PTSD have been satisfied.  
The examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiner should utilize 
the Fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses and 
enumerating the specific diagnostic 
criteria satisfied and the specific 
findings meeting the criteria for any 
disorder found.  If PTSD is diagnosed, the 
stressor supporting the diagnosis must be 
identified, including the evidence 
documenting the stressor.  If the examiner 
finds that PTSD is related to stressors 
other than those claimed to have occurred 
in service, it should be so noted and 
explained.  If PTSD is diagnosed, the 
examiner should specify what symptoms are 
related to PTSD as opposed to any other 
psychiatric disorders.

4.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine whether the benefit sought can 
be granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



